         Case 1:09-cr-00213-DC Document 205 Filed 11/06/19 Page 1 of 5




GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: LOUIS A. PELLEGRINO
  Assistant United States Attorney
  One St. Andrew’s Plaza
  New York, New York 10007
  Tel. (212) 637-2617

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X
                                      :
UNITED STATES OF AMERICA              :
                                      :
            -v.-                      :                      DECLARATION OF PUBLICATION
                                      :
BERNARD MADOFF,                       :                      09 Cr. 213 (DC)
                                      :
                 Defendant.           :
                                      :
                                      :
------------------------------------- X


               I, LOUIS A. PELLEGRINO, pursuant to Title 28, United States Code, Section

1746, hereby declare under penalty of perjury that:

                  1. I am an Assistant United States Attorney in the office of the United

States Attorney for the Southern District of New York, and

                  2. Attached to this declaration are (A) a true and correct copy of a notice

of criminal forfeiture in this action, and (B) a true and correct copy of an Advertisement

Certification Report, indicating that the aforementioned notice was posted on an official

government internet site (www.forfeiture.gov) for at least 30 consecutive days, beginning on

March 8, 2019, through April 6, 2019 as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, and
         Case 1:09-cr-00213-DC Document 205 Filed 11/06/19 Page 2 of 5




                 3. Both of the documents were obtained from a Consolidated Asset

Tracking System maintained by the Department of Justice.


Dated: New York, New York
      November 5, 2019
                                                           __________________________
                                                           LOUIS A. PELLEGRINO
                                                           Assistant United States Attorney




                                             2
Case 1:09-cr-00213-DC Document 205 Filed 11/06/19 Page 3 of 5
Case 1:09-cr-00213-DC Document 205 Filed 11/06/19 Page 4 of 5
Case 1:09-cr-00213-DC Document 205 Filed 11/06/19 Page 5 of 5
